Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 1 of 21 PageID 216




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


    FRANKIE M. PHILLIPS,

         Plaintiff,
    v.                                      Case No. 8:19-cv-2379-T-33TGW

    HARBOR VENICE MANAGEMENT, LLC,

         Defendant.

    ________________________________/

                                      ORDER

         This matter is before the Court on consideration of

    Defendant Harbor Venice Management, LLC’s Motion to Dismiss

    Amended   Complaint   (Doc.   #    29),    filed   on   March    6,   2020.

    Plaintiff Frankie M. Phillips filed a response in opposition

    on March 20, 2020. (Doc. # 30). For the reasons explained

    below, the Motion is granted in part and denied in part.

    I.   Background

         The pertinent facts underlying Phillips’s lawsuit were

    laid out in this Court’s prior Order. (Doc. # 24). There is

    no need for them to be repeated here. In short, Phillips

    alleges    that    her    former        employer,       Harbor    Venice,

    discriminated against her on the basis of her disability

    (breast cancer) and her gender. In her amended complaint,

    Phillips brings ten causes of action: (1) retaliation claims


                                        1
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 2 of 21 PageID 217




    under the Americans with Disabilities Act (ADA) and the

    Florida Civil Rights Act (FCRA) (Counts I through VI); (2)

    disability discrimination under the ADA and the FCRA (Counts

    VII and VIII); and (3) sex discrimination under the FCRA and

    Title VII of the Civil Rights Act of 1964 (Counts IX and X).

    See (Doc. # 28).

          Harbor Venice moves to dismiss the amended complaint for

    failure to state a cause of action under Federal Rule of Civil

    Procedure 12(b)(6) and Phillips has responded. The Motion is

    now ripe for review.

    II.   Legal Standard

          When considering a motion to dismiss brought under Rule

    12(b)(6), this Court accepts as true all the allegations in

    the complaint and construes them in the light most favorable

    to the plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d

    1250, 1262 (11th Cir. 2004). Further, this Court favors the

    plaintiff with all reasonable inferences from the allegations

    in the complaint. Stephens v. Dep’t of Health & Human Servs.,

    901 F.2d 1571, 1573 (11th Cir. 1990). However, the Supreme

    Court explains that:

          While a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic


                                     2
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 3 of 21 PageID 218




         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.

    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

    citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662,

    678 (2009)(“Threadbare recitals of the elements of a cause of

    action,   supported      by    mere    conclusory      statements,     do   not

    suffice.”). Courts are not “bound to accept as true a legal

    conclusion     couched    as    a    factual      allegation.”    Papasan    v.

    Allain, 478 U.S. 265, 286 (1986). The Court must limit its

    consideration to well-pleaded factual allegations, documents

    central   to   or   referenced        in    the   complaint,     and   matters

    judicially noticed. La Grasta v. First Union Sec., Inc., 358

    F.3d 840, 845 (11th Cir. 2004).

    III. Analysis

         A.      Retaliation Claims

         Counts     I   through     VI     of   the    amended   complaint      are

    disability retaliation claims under the ADA and FCRA. (Doc.

    # 28 at 11-22). Phillips brings these claims under theories

    of   disparate      treatment,        hostile      work   environment,      and

    constructive discharge. (Id.).

         Retaliation claims under both the ADA and FCRA follow

    the analysis under Title VII, thus, these claims may be



                                            3
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 4 of 21 PageID 219




    analyzed together. Russell v. City of Tampa, 737 F. App’x

    922, 923 (11th Cir. 2018).

         It   is   a   violation   of   the    ADA     for   any   person   to

    “discriminate against any individual because such individual

    has opposed any act or practice made unlawful by this chapter

    or   because   such   individual        made   a   charge,     testified,

    assisted, or participated in any manner in an investigation,

    proceeding, or hearing under this chapter.” 42 U.S.C. § 12203.

         To establish a prima facie case of retaliation, 1 a

    plaintiff must show: (1) statutorily protected expression;

    (2) adverse employment action; and (3) a causal link between

    the protected expression and the adverse action. Stewart v.

    Happy Herman's Cheshire Bridge, Inc., 117 F.3d 1278, 1287

    (11th Cir. 1997).     Harbor Venice concedes that requesting a

    reasonable accommodation may be protected activity under the

    ADA. (Doc. # 29 at 9); see also Standard v. A.B.E.L. Servs.,

    Inc., 161 F.3d 1318, 1328 (11th Cir. 1998) (explaining that

    a request for reasonable accommodation under the ADA may


    1 When a plaintiff attempts to prove discrimination using
    circumstantial evidence, the Court must apply the burden-
    shifting framework established by the Supreme Court in
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Corning
    v. LodgeNet Interactive Corp., 896 F. Supp. 2d 1138, 1144
    (M.D. Fla. 2012).




                                        4
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 5 of 21 PageID 220




    constitute statutorily protected activity if the plaintiff

    can show that she had a good faith, objectively reasonable

    belief that she was entitled to such accommodations under the

    ADA).

         1.    Disparate Treatment

         Because Phillips has met the first prong of a prima facie

    retaliation action, the Court must next look to see whether

    she has alleged an adverse employment action. In Count I,

    Phillips alleges five facts: (1) on August 31, 2018, another

    employee was allowed to work from home while Phillips was

    not; (2) on September 5, 2018, a different employee took time

    off work to care for her sick father, while during the same

    timeframe Phillips was not allowed a day off despite working

    for 13 days straight; (3) Harbor Venice refused to respect

    her work restriction that she not lift more than 10 pounds;

    (4) on September 20, 2018, another employee’s “limitations”

    after she had hip surgery were accommodated; and (5) yet

    another employee was allowed time off after she had worked

    two prior Saturdays, while Phillips was not allowed comp days.

    (Doc. # 28 at ¶¶ 62-66). In short, the adverse employment

    actions alleged in connection with this count all revolve

    around    Harbor   Venice’s   alleged    failure   to   accommodate

    Phillips’s disability.


                                     5
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 6 of 21 PageID 221




          Harbor Venice argues that failure to accommodate is not

    a valid basis for a retaliation claim. (Doc. # 29 at 9-10).

    It points out that Phillips alleges that “Defendant’s refusal

    to   accommodate      Plaintiff   to       her   proper   position   was   in

    retaliation against Plaintiff.” (Doc. # 28 at ¶¶ 69, 103).

    Harbor Venice’s point is well taken. The Eleventh Circuit has

    written that:

          As we observed in Stewart v. Happy Herman’s
          Cheshire Bridge, Inc., discrimination on the basis
          of disability is different from retaliation on the
          basis of opposing unlawful practices or filing a
          charge against the employer. In Stewart, we refused
          to address the plaintiff’s “retaliation” claims
          that were based on simple refusals to accommodate
          her. We stated that “[i]n our view, the acts Stewart
          describes relate directly to her ‘reasonable
          accommodation’   discrimination   claim,   not   her
          retaliation claim.”

    Calvo v. Walgreens Corp., 340 F. App’x 618, 625–26 (11th Cir.

    2009) (citations omitted); see also Lucas v. W.W. Grainger,

    Inc.,   257    F.3d    1249,   1261    (11th      Cir.    2001)   (rejecting

    plaintiff’s argument that his employer “took adverse action

    against him by failing to reasonably accommodate him” because

    “this contention merely reclothes Lucas’ ADA discrimination

    claim”). Accordingly, Counts I and IV are dismissed.

          2.      Hostile Work Environment

          Harbor Venice argues that the Eleventh Circuit has never

    held in a published opinion that a hostile work environment


                                           6
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 7 of 21 PageID 222




    claim, retaliatory or otherwise, exists under the ADA. (Doc.

    # 29 at 11). Furthermore, to the extent such a claim exists,

    Harbor   Venice   maintains    that      Phillips’s   allegations     are

    insufficient to state a cognizable claim for a hostile work

    environment.   (Id.   at    11-12).      Specifically,    Harbor    Venice

    argues that the allegations “fail to rise to the high level

    required to establish the severe and pervasive element of the

    hostile work environment claim.” (Id. at 12).

         As an initial matter, Harbor Venice is correct that the

    Eleventh   Circuit    has    never       recognized   a   hostile    work

    environment claim under the ADA. See Menzie v. Ann Taylor

    Retail, Inc., 549 F. App’x 891, 896 n.9 (11th Cir. 2013) (“We

    have never held in a published opinion that a hostile work

    environment claim is available under the ADA. We do not decide

    that issue today because [plaintiff] never asserted such a

    claim.”); Gilliard v. Ga. Dep’t of Corr., 500 F. App’x 860,

    868 (11th Cir. 2012) (“We have not addressed the availability

    of a claim for hostile work environment under either the ADA

    or the Rehab Act.”); see also Stewart v. Jones Util. &

    Contracting Co., Inc., No. 19-14115, 2020 WL 1313636, at *2,

    n.2 (11th Cir. Mar. 19, 2020) (assuming for the purposes of

    that case that an ADA hostile work environment claim exists,

    but noting that “we need not decide whether that cause of


                                         7
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 8 of 21 PageID 223




    action   does   in   fact    exist”).   The   Eleventh   Circuit   has,

    however, expressly recognized the existence of a retaliatory

    hostile work environment claim under Title VII. Gowski v.

    Peake, 682, F.3d 1299, 1311-12 (11th Cir. 2012). But since

    Gowski was decided, the Eleventh Circuit has declined to

    answer whether the same rationale regarding Title VII hostile

    work environment claims would apply to such claims under the

    ADA. See Menzie, 549 F. App’x at 896 n.9.

           “[S]everal other circuits have concluded that the ADA

    provides a cognizable claim for a disability-based hostile

    work environment.” Cooper v. CLP Corp., 679 F. App’x 851, 853

    n.2 (11th Cir. 2017). And several district courts within the

    circuit have assumed this claim exists. See, e.g., Shaling v.

    UPS Ground Freight, 202 F. Supp. 3d 1283, 1290–91 (N.D. Ala.

    2016) (recognizing an ADA hostile work environment claim and

    finding that the “language of Title VII and the ADA match

    closely”); Schwertfager v. City of Boynton Beach, 42 F. Supp.

    2d 1347, 1365–67 (S.D. Fla. 1999) (“Following the practice of

    other district courts, the Southern District of Florida has,

    likewise,    presumed       the   existence    of   an    ADA   hostile

    environment claim.”).

           This Court agrees with its sister courts’ observation

    that   the   Title   VII    anti-retaliation    statute    bears   many


                                        8
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 9 of 21 PageID 224




    similarities to the ADA’s anti-retaliation provision. See

    Shaling,       202    F.   Supp.    3d    at        1290-91   (describing         these

    similarities         in    detail   and    denying         defendant     employer’s

    motion    for    summary      judgment         on    an   ADA-based     retaliatory

    hostile    work       environment         claim).         Accordingly,      for     the

    purposes of ruling on this Motion, the Court will assume that

    a   disability-based          hostile          work       environment    claim       is

    actionable under the ADA. Furthermore, given their similar

    frameworks, this Court will evaluate Phillips’s claim under

    the jurisprudence of Title VII.

         To    adequately          allege      a        retaliatory     hostile        work

    environment claim, Phillips must allege that: (1) she engaged

    in protected activity, (2) after doing so, she was subjected

    to unwelcome harassment, (3) her protected activity was a

    “but for” cause of the harassment, and (4) the harassment was

    sufficiently severe or pervasive to alter the terms of her

    employment. Baroudi v. Sec’y, U.S. Dep’t of Veterans Affairs,

    616 F. App’x 899, 904 (11th Cir. 2015) (citing Gowski, 682

    F.3d at 1311-12). Moreover, the fourth prong has both an

    objective and a subjective component. Id. “That is, the

    employee       must   ‘subjectively        perceive’          the   harassment       as

    severe    or    pervasive      enough      to       change    the   terms    of    her

    employment, and the harassment must result in an environment


                                               9
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 10 of 21 PageID 225




    that a reasonable person would find hostile or abusive. In

    evaluating the objective component, we consider the frequency

    and severity of the retaliatory conduct, as well as whether

    it (1) is physically threatening or humiliating, and (2)

    unreasonably interferes with the employee’s job performance.”

    Id. (citations omitted). The Court must also bear in mind

    that neither Title VII, nor the ADA, is a “general civility

    code, and simple teasing[,] offhand comments, and isolated

    incidents (unless extremely serious) do not            constitute a

    hostile work environment.” Guthrie v. Waffle House, Inc., 460

    F. App’x 803, 806 (11th Cir. 2012).

          Here, Phillips alleges that her manager, Wally Dandy,

    and Harbor Venice created a hostile work environment in

    retaliation for her taking time off, or attempting to take

    time off, for her breast cancer treatment. (Doc. # 28 at ¶¶

    14-15).   She   points   to    Dandy’s   “invasive”    and   personal

    comments and questions made after her first breast surgery,

    angry text messages that he sent her (that he later asked her

    to   ignore),    refusing     to   accommodate   her   stated   work

    restrictions, being called into a “very intimidating meeting”

    with Harbor Venice’s human resources director and Dandy,

    “write ups” by Dandy, an email Dandy wrote to her about

    “staffing issues” that was actually a pretext for retaliation


                                       10
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 11 of 21 PageID 226




    against her, and Dandy’s failure to allow her to work from

    home or otherwise accommodate her work limitations, while he

    allowed such accommodations to other employees. (Id. at ¶¶

    25-26, 29-31, 33, 44, 51, 55, 72-77, 106-11). This conduct

    took place between Phillips’s first surgery, in July 2017,

    and when she left Harbor Venice on October 30, 2018. See

    (Id.).

          Harbor     Venice   argues      that   the   conduct   alleged   by

    Phillips    in    this    case   is    not   sufficiently    “severe   or

    pervasive” to meet the objective threshold for a sustainable

    claim. (Doc. # 29 at 12-13). However, with one exception, the

    cases on which Harbor Venice rely were not decided under a

    motion-to-dismiss standard. 2 The Court finds that whether the

    treatment Phillips was subjected to was sufficiently severe

    and pervasive, as necessary for a hostile work environment

    claim, is an issue better answered at summary judgment.


    2 The Court finds the case relied upon by Harbor Venice,
    Spivey v. Enterprise City Board of Education, to be
    distinguishable. There, the plaintiff-employee, a special
    education teacher, alleged that she was first effectively
    demoted to a paraprofessional role and treated as a teacher’s
    aide and then formally reprimanded and terminated. No. 1:18-
    CV-427-SRW, 2019 WL 357983, at *2–3 (M.D. Ala. Jan. 29, 2019).
    The plaintiff in Spivey did not endure multiple angry text
    messages from her superiors, repeated orders to stay home for
    what she claims were trumped-up reasons, or a repeated
    disregard of requests for accommodations to recover from a
    serious illness, as Phillips alleges occurred here.


                                          11
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 12 of 21 PageID 227




           For    now,     viewing    Phillips’s          allegations        under    the

    appropriate motion to dismiss standard, Phillips has met her

    burden.       According to the amended complaint, as part of her

    reconstructive surgery in August 2018, when Phillips refused

    to work a shift after having already bathed in the bactro-

    shield solution, Dandy “became very upset and stated that he

    wanted a doctor’s note stating this,” told her “that his wife

    and sons have had many surgeries and [they were] never told

    that they could not come out,” and sent her approximately 22

    “angry       text    messages”    in     the       days     leading   up    to     her

    reconstructive surgery. (Doc. # 28 at ¶¶ 28-31, 33). In

    addition, when Phillips returned to work on August 13, 2018,

    with   certain       work   restrictions,           she   was    given     what    she

    considers a pretextual reason as to why she could not return

    to work. (Id. at ¶¶ 37-38).            When her doctor then changed her

    work   restrictions,        the   human           resources     director    shortly

    thereafter      provided     Phillips         a    written    copy    of   her     job

    description,         explained    that    the        work     restrictions        were

    incompatible with her job description, and told her to leave

    the building. (Id. at ¶ 44). Moreover, Phillips includes

    allegations that multiple other Harbor Venice employees were

    allowed certain accommodations that she was not allowed, such

    as working from home, using comp days, or avoiding certain


                                             12
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 13 of 21 PageID 228




    duties or patients in order to protect their health. (Id. at

    ¶¶ 27, 40-42). For example, Phillips alleges that after

    working for 13 straight days, she texted Dandy that she could

    not come in because she did not feel well. (Id. at ¶ 48).

    Harbor Venice, through Dandy, did not approve this request

    despite granting other, similar requests.        (Id. at ¶¶ 48-49,

    62-66). According to Phillips, when she complained about this

    difference in treatment, she was simply told “now we are going

    to do things this way.” (Id. at ¶ 43).

          While this conduct was not physically threatening or

    humiliating,    Phillips   has   alleged   sufficient     facts   that,

    taken as true and granting Phillips all reasonable inferences

    in her favor, show that the work environment at Harbor Venice

    in that three-month period of August, September, and October

    2018 was of a kind that a reasonable person would find hostile

    or abusive. 3 Thus, Counts II and V of the amended complaint

    remain.

          3.    Constructive Discharge

          Harbor   Venice   argues   that   Phillips    has    failed   to

    demonstrate that she was constructively discharged because



    3  Harbor Venice does not argue that Phillips has not
    adequately alleged the causation element of a prima facie
    case.


                                      13
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 14 of 21 PageID 229




    her factual allegations “fall far short of circumstances in

    which the Eleventh Circuit has found a constructive discharge

    might be established.” (Doc. # 29 at 14-15). To prove a

    constructive        discharge      under    the    ADA,   “a       plaintiff      must

    demonstrate that working conditions were ‘so intolerable that

    a reasonable person in her position would have been compelled

    to resign.’” Griffin v. GTE Florida, Inc., 182 F.3d 1279,

    1283–84 (11th Cir. 1999). In addition, the plaintiff must

    show that the employer intentionally rendered the employee’s

    working     conditions        so   intolerable       based     on     a    protected

    status, such as disability, that the employee was compelled

    to quit involuntarily. Henson v. City of Dundee, 682 F.2d

    897, 907 (11th Cir. 1982). Moreover, whether the working

    conditions     were        sufficiently     intolerable        to    amount       to    a

    constructive discharge is judged by an objective standard,

    not the employee’s subjective feelings. Richio v. Miami-Dade

    Cty., 163 F. Supp. 2d 1352, 1367 (S.D. Fla. 2001).

          The    standard        for   proving       constructive       discharge          is

    higher      than     the    standard       for    proving      a    hostile       work

    environment. See Hipp v. Liberty Nat’l Life Ins. Co., 252

    F.3d 1208, 1231 (11th Cir. 2001); see also Steele v. Offshore

    Shipbuilding, Inc., 867 F.2d 1311, 1316–18 (11th Cir. 1989)

    (affirming         district    court’s       conclusion        that       Title    VII


                                           14
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 15 of 21 PageID 230




    plaintiffs were subjected to hostile work environment, but

    were not constructively discharged).

           The Court agrees with Harbor Venice that Phillips’s

    allegations fall short of the threshold needed to show that

    her working conditions were so intolerable that she had no

    choice but to resign. See Poole v. Country Club, 129 F.3d

    551,    552     (11th      Cir.     1997)     (holding   that    constructive

    discharge claim survived summary judgment where the plaintiff

    was “[s]tripped of all responsibility, given only a chair and

    no     desk,    and     isolated      from     conversations      with    other

    workers”). Accordingly, Counts III and VI are dismissed.

           B.      Disability Discrimination

           Counts VII and VIII of Phillips’s amended complaint

    allege disability discrimination under the ADA and the FCRA

    under       theories       of     disparate     treatment,      hostile       work

    environment, and constructive discharge. (Doc. # 28 at 22-

    25).

           1.      Disparate Treatment

           To establish a prima facie case of disparate treatment

    discrimination under the ADA, a plaintiff must show that, at

    the time of the adverse employment action, (1) she had a

    disability, (2) she was a qualified individual, and (3) she

    was    subjected      to    unlawful    discrimination       because     of    her


                                            15
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 16 of 21 PageID 231




    disability. See Mazzeo v. Color Resolutions Int'l, LLC, 746

    F.3d 1264, 1268 (11th Cir. 2014).

           Harbor Venice does not dispute in its brief that Phillips

    is disabled and a qualified individual within the meaning of

    the ADA and, for the purposes of this Motion, the Court will

    assume she is disabled and is a qualified individual. The

    crux   of   the    dispute    is    whether   Harbor   Venice    subjected

    Phillips to unlawful discrimination on the basis of her

    disability.

           Absent direct evidence of disability discrimination,

    Phillips    must    show     that   Harbor    Venice   treated   her   less

    favorably than similarly situated, non-disabled employees.

    Wolfe v. Postmaster General, 488 F. App’x 465, 468 (11th Cir.

    2012). 4 Phillips alleges that after “working 13 days straight,

    [Phillips] texted Mr. Dandy she was not coming in and that

    she was exhausted” due to her chemotherapy and radiation

    treatments. (Doc. # 28 at ¶ 48). Dandy did not approve this

    leave even though, on the same day, the social services

    director “texted in to say she was not coming in and was


    4 Although Wolfe involved a disparate treatment claim under
    the Rehabilitation Act, “[t]he legal standards that apply to
    determine liability under the Rehabilitation Act are the same
    as those under the [ADA]” Wolfe, 488 F. App’x at 466.



                                          16
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 17 of 21 PageID 232




    allowed to do so.” (Id. at ¶¶ 48-49). In addition, Phillips

    alleged specific instances in August and September 2018 where

    other employees requested and received time off, comp days,

    or the ability to work from home. (Id. at ¶¶ 62-66, 135).

    When Phillips asked for similar treatment, it was denied.

    (Id.   at   ¶¶     40-43,   62-66,    131).     Accordingly,   Phillips’s

    disability        discrimination     claims,    Counts   VII   and     VIII,

    survive Harbor Venice’s Motion to Dismiss to the extent they

    allege disparate treatment.

           2.    Hostile Work Environment

           In   the    Eleventh   Circuit,     to    plead   a   hostile   work

    environment claim, a plaintiff must allege “(1) that he

    belongs to a protected group, (2) that he was subjected to

    unwelcome harassment, (3) that the harassment must have been

    based on a protected characteristic of the employee, (4) that

    the harassment was sufficiently severe or pervasive enough to

    alter the terms and conditions of employment and create a

    discriminatorily abusive working environment, and (5) that

    the employer is responsible for such conduct environment

    under a theory of either vicarious or direct liability.”

    Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th

    Cir. 2002).




                                          17
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 18 of 21 PageID 233




           As explained above, Phillips’s hostile work environment

    claims survive the motion to dismiss stage. See Flamberg v.

    Israel, No. 13-62698-CIV, 2014 WL 1600313, at *5 (S.D. Fla.

    Apr.   21,    2014)      (denying    motion     to   dismiss   hostile     work

    environment claims brought pursuant to ADA and FCRA where

    “the drumbeat of oppressive, cruel, and harmful conduct by

    Flamberg’s colleagues and supervisors                [went]well beyond mere

    inconveniences”). Counts VII and VIII remain to the extent

    they allege a hostile work environment claim.

           3.     Constructive Discharge

           For    the    reasons      explained     above,   Phillips    has    not

    alleged facts supporting a claim of disability discrimination

    under a constructive discharge theory.                To the extent Counts

    VII and VIII rely on such a theory, they are dismissed.

           C.     Gender Discrimination Claims

           Counts IX and X allege gender discrimination under the

    FCRA and Title VII. (Doc. # 28 at 25-27). In support, Phillips

    alleges that (1) when coming back from her breast cancer

    surgery, Dandy asked her personal and invasive questions

    about the surgery; (2) Dandy made her feel as though she

    should      miss    as   little    work    as   possible   while    receiving

    chemotherapy treatments; and (3) Dandy would wear a “Trump

    tie” to meetings and deride opinions with which he disagreed


                                              18
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 19 of 21 PageID 234




    as “fake news.” (Id. at 5, 26-27). Phillips claims that

    Dandy’s wearing of the “Trump tie” made her feel “inferior as

    black females [like Phillips] consider Mr. Trump as racist

    and against minorities, especially black females.” (Id. at

    26, 27).

           The   Court    agrees   with    Harbor     Venice   that   these

    allegations are insufficient to state a cause of action for

    gender discrimination under either Title VII or the FCRA. See

    Jiles v. United Parcel Serv., Inc., 360 F. App’x 61, 63 (11th

    Cir. 2010) (explaining that courts analyze cases brought

    under the FCRA in the same manner as Title VII because the

    FCRA was patterned after Title VII). As with the original

    complaint, the amended complaint fails to allege that she was

    directly discriminated against due to her gender or that

    Harbor Venice treated Phillips differently than male nurses.

    See Bryant v. Jones, 575 F.3d 1281, 1307 (11th Cir. 2009)

    (explaining     that     plaintiffs      may     provide   direct     or

    circumstantial evidence of discrimination); Maynard v. Bd. of

    Regents of the Div. of Univs. of the Fla. Dep’t of Educ., 342

    F.3d   1281,   1289    (11th   Cir.    2003)    (explaining   that,   to

    establish a prima facie discrimination claim, the plaintiff

    must show, among other things, that she suffered an adverse

    employment action and that she was treated less favorably


                                      19
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 20 of 21 PageID 235




    than a similarly-situated individual outside her protected

    class). The fact that Dandy’s questions about her surgery

    “made her very uncomfortable because he was discussing her

    female breasts at work” or that she felt “inferior” due to

    Dandy’s wearing of a “Trump tie” and declaring “fake news” at

    meetings fails to meet the threshold pleading standard.

           To   survive   dismissal,       “a   complaint    must   contain

    sufficient factual matter, accepted as true, to ‘state a claim

    to relief that is plausible on its face.’” Iqbal, 556 U.S. at

    678. “A claim has facial plausibility when the plaintiff

    pleads factual content that allows the court to draw the

    reasonable inference that the defendant is liable for the

    misconduct alleged.” Id. The current allegations do not allow

    the Court to draw a reasonable inference that Phillips was

    subject to gender discrimination at the hands of Harbor

    Venice. See Twombly, 550 U.S. at 545 (“Factual allegations

    must   be   enough    to   raise   a    right   to   relief   above    the

    speculative level[.]”). Accordingly, Counts IX and X will be

    dismissed.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:

    (1)    Defendant   Harbor   Venice     Management,    LLC’s   Motion   to

           Dismiss Amended Complaint (Doc. # 29) is GRANTED in part


                                       20
Case 8:19-cv-02379-VMC-TGW Document 31 Filed 05/26/20 Page 21 of 21 PageID 236




          and DENIED in part. Specifically, Counts I, III, IV, VI,

          IX, X, and those portions of Counts VII and VIII that

          rely on a constructive discharge theory are dismissed.

          Counts II, V, and those portions of Counts VII and VIII

          that rely on a disparate treatment and/or hostile work

          environment theory remain.

    (2)   Harbor Venice is directed to file an answer to the

          remaining counts of the amended complaint within 14 days

          of the date of this Order.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    26th day of May, 2020.




                                     21
